ACCEPTED
                                                                                 14-14-01014-CV
                                                                 FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            5/27/2015 1:52:30 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                         No. 14-14-01014-CV

                   In the Fourteenth Court of Appeals,        FILED IN
                                                       14th COURT OF APPEALS
                             Houston, Texas               HOUSTON, TEXAS
                ___________________________________    5/27/2015 1:52:30 PM
                                                          CHRISTOPHER A. PRINE
                      KINGS HIGH RANCH, LLC                      Clerk
                             Appellant
                                v.

                ULTIMATE KOBE BEEF, LLC, ET AL,
                             Appellees
               ____________________________________

                 From the 405th Judicial District Court
                        Galveston County, Texas
                   Trial Court Cause No. 12-CV-0343


              APPELLANT KINGS HIGH RANCH, LLC’S
           UNOPPOSED MOTION TO STRIKE AND REPLACE
             PORTIONS OF THE REPORTER’S RECORD


                                           Andrew Mytelka
                                           Angie Olalde
                                           aolalde@greerherz.com
                                           Stephen G. Schulz
                                           GREER, HERZ & ADAMS, L.L.P.
                                           2525 South Shore Blvd. Suite 203
                                           League City, Texas 77573
                                           409-797-3200 (phone)
                                           866-422-4406 (facsimile)

                                           Counsel for Appellant
                                           Kings High Ranch, LLC




311451.1
               APPELLANT KINGS HIGH RANCH, LLC’S
            UNOPPOSED MOTION TO STRIKE AND REPLACE
              PORTIONS OF THE REPORTER’S RECORD

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellant Kings High Ranch, LLC files this unopposed Motion asking the

Court to strike Volumes 5 and 8 of the Reporter’s Record, and allow the court

reporter to replace those volumes in full, but with redactions.

      The purpose for replacing the volumes is to remove personal, confidential

information from the record, which appears in 7 separate pages of Volume 5 of the

Reporter’s Record, and in 1 page of Volume 8 of the Reporter’s Record. The court

reporter has stated that she can redact this information and replace these two

volumes in redacted form. The undersigned has conferred with counsel for Cross-

Appellant Ultimate Kobe Beef LLC, and with counsel for Appellants Bill and

Elizabeth Fisher d/b/a Saranac Oaks Ranch, and has disclosed the specific

requested redactions, and they are UNOPPOSED to this request.

      Appellant Kings High Ranch, LLC therefore requests the Court grant this

Motion and order that the current Volumes 5 and 8 of the Reporter’s Record be

stricken, and replaced with redacted versions.
                                            Respectfully submitted,

                                            GREER, HERZ & ADAMS, L.L.P.


                                            /s/ Angie Olalde
                                            Andrew Mytelka
                                            State Bar No. 14767700
                                            amytelka@greerherz.com
                                            Angie Olalde
                                            State Bar No. 24049015
                                            aolalde@greerherz.com
                                            Stephen G. Schulz
                                            State Bar No.17848300
                                            sschulz@greerherz.com
                                            Greer, Herz & Adams, L.L.P.
                                            2525 South Shore Blvd. Suite 203
                                            League City, Texas 77573
                                            409-797-3200 (phone)
                                            866-422-4406 (facsimile)




                     CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with counsel for Appellants, Bill and
Elizabeth Fisher d/b/a Saranac, and with counsel for Appellees Ultimate Kobe
Beef, LLC, Allison Godwin and Bruce Hemmingsen, and they are UNOPPOSED
to this request to this request.

                                                   /s/ Angie Olalde
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this instrument has been
served via electronic mail according to the Texas Rules of Appellate Procedure
9.5(e) on this 27th day of May, 2015, to the following:

George W. Vie
gvie@millsshirley.com
Mills Shirley, L.L.P.
400 Washington Building
2228 Mechanic Street
Galveston, Texas 77550
Attorney for Ultimate Kobe Beef, Allison Godwin, and Bruce Hemmingsen

Anthony T. Golz
agolz@cbylaw.com
Cokinos, Bosien & Young
1221 Lamar, 16th Floor
Houston, Texas 77010
Attorneys for Bill & Elizabeth Fisher d/b/a Saranac Oaks Ranch

S.R. Lewis, Jr.
Lewis & Williams, L.L.P.
SLewis@LewisAndWilliams.com
2200 Market Street
Galveston, Texas 77550
Attorneys for Champion Genetics, Inc.


                                           /s/ Angie Olalde
                                           Angie Olalde